Citation Nr: 1829802	
Decision Date: 08/16/18    Archive Date: 08/30/18

DOCKET NO.  15-12 264	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

Qun Wang, Associate Counsel



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MATTHEW W. BLACKWELDER 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


